298 F.2d 927
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.W. RALSTON & COMPANY, Inc., and Technical Tape Corporation,Respondents.
No. 166, Docket 27076.
United States Court of Appeals Second Circuit.
Argued Jan. 2, 1962.Decided Jan. 29, 1962.

Margaret M. Farmer, Atty., N.L.R.B., Washington, D.C.  (Stuart Rothman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, and Samuel M. Singer, Atty., N.L.R.B., Washington, D.C., on the brief), for petitioner.
Arthur Liberstein, New York City (Zelby & Burstein, New York City, on the brief), for respondents.
Before WATERMAN, KAUFMAN and MARSHALL, Circuit Judges.
PER CURIAM.


1
The National Labor Relations Board seeks enforcement of an order directing respondents to cease and desist from conduct violative of Section 8(a)(1)1 of the National Labor Relations Act, as amended.  The pertinent findings2 are that respondent coercively interrogated individual employees about union activity, threatened to move the plant because of the union, granted wage increases in order to counteract union influence, and posted an unlawful no solicitation rule.  Respondents' sole challenge to these findings is that they are not supported by substantial evidence.  Because we find substantial credible evidence in the record to support each finding, we must enforce.  Universal Camera Corp. v. N.L.R.B., 340 U.S. 474, 71 S.Ct. 456, 95 L.Ed. 456 (1951); N.L.R.B. v. Syracuse Color Press, 209 F.2d 596 (2 Cir. 1954), cert. denied 347 U.S. 966, 74 S.Ct. 777, 98 L.Ed. 1108 (1954); N.L.R.B. v. Pratt, Read & Co., Inc., 191 F.2d 1006, 1009 (2 Cir. 1951); N.L.R.B. v. Pyne Molding Corp., 226 F.2d 818 (2 Cir. 1955); Republic Aviation Corp. v. N.L.R.B., 324 U.S. 793, 65 S.Ct. 982, 89 L.Ed. 557 (1945).


2
Enforcement granted.



1
 29 U.S.C.A. 158(a)(1)


2
 Other findings were made as a result of a prior settlement agreement, but no specific challenge has been directed at them